                  Case 1:21-cv-00102-SAB Document 9 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   MARIBEL CASTELLANOS,                            Case No. 1:21-cv-00102-SAB

12                    Plaintiff,                     ORDER ADVISING PARTIES OF STAY OF
                                                     ACTION PURSUANT TO GENERAL ORDER
13           v.                                      615

14   COMMISSIONER OF SOCIAL
     SECURITY,
15
                      Defendant.
16

17

18          On January 25, 2021, Maribel Castellanos (“Plaintiff”) filed this action seeking judicial

19 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying her
20 application for disability benefits pursuant to the Social Security Act. Plaintiff was ordered serve

21 the Commissioner in this action. On February 17, 2021, Plaintiff returned a proof of service

22 showing that the Commissioner has been served.

23          On April 14, 2020, General Order Number 615 issued staying all Social Security actions

24 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

25 Appellate Hearings Operations and may resume preparation of a certified copy of the

26 administrative record.
27 / / /

28 / / /


                                                     1
               Case 1:21-cv-00102-SAB Document 9 Filed 02/18/21 Page 2 of 2


 1          Accordingly, the parties are HEREBY NOTIFIED that pursuant to General Order

 2 Number 615, this action has been stayed and the stay will be automatically lifted when the

 3 Commissioner files the certified copy of the administrative record. See E.D. Cal. G.O. No. 615,

 4 ¶¶ 6, 10; see also ¶ 11 (setting forth good cause requirement to request lifting of stay in a specific

 5 case).

 6
     IT IS SO ORDERED.
 7

 8 Dated:      February 18, 2021
                                                          UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                      2
